Citation Nr: 1020547	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-05 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability claimed as secondary to the service connected left 
knee osteoarthritis.  

2.  Entitlement to service connection for a bilateral hip 
disability claimed as secondary to the service connected left 
knee osteoarthritis.  

3.  Entitlement to service connection for a right knee 
disability claimed as secondary to the service connected left 
knee osteoarthritis.  

4.  Entitlement to service connection for a bilateral ankle 
disability claimed as secondary to the service connected left 
knee osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to June 1965 
and from August 1965 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video-conference hearing before 
the undersigned in April 2010.  A transcript of that hearing 
is of record.  

The issues of entitlement to higher initial ratings for 
tinnitus and bilateral hearing loss, and entitlement to 
higher ratings for left knee osteoarthritis and right 
shoulder arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability did not have onset during active 
service and was not caused or aggravated by the service 
connected left knee osteoarthritis.  

2.  A bilateral hip disability did not have onset during 
active service and was not caused or aggravated by the 
service connected left knee osteoarthritis.  

3.  A right knee disability did not have onset during active 
service and was not caused or aggravated by the service 
connected left knee osteoarthritis.  

4.  A left ankle disability did not have onset during active 
service and was not caused or aggravated by the service 
connected left knee osteoarthritis.  

5.  The Veteran has no pathology of the right ankle and any 
current symptoms involving his right ankle did not have onset 
during active service and are not caused or aggravated by the 
service connected left knee osteoarthritis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009), 3.310 (2005).

2.  The criteria for service connection for a bilateral hip 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009), 3.310 (2005).

3.  The criteria for service connection for a right knee 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009), 3.310 (2005).

4.  The criteria for service connection for a bilateral ankle 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009), 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Veterans Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The record reflects that the RO provided the Veteran with the 
notice required under VCAA by letters dated in February 2004, 
January 2005 and May 2009.  In the February 2004 letter, the 
Veteran was informed of the evidence and information needed 
to substantiate his claims and of his and VA's respective 
duties in obtaining evidence.  In the May 2009 letter the RO 
again provided the required notice, this time including 
notice as to how VA assign an effective date and a disability 
rating in the event that service connection is established.  
To the extent notice not included in February 2004 was 
provided by this later letter, the timing defect was cured by 
the Veteran's opportunity to participate substantially in the 
processing of his claim and the RO's readjudication of the 
claims in the July 2009 supplemental statement of the case 
following content complying notice.  See Prickett v. 
Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  As such, the 
Board finds that the timing defect has not resulted in 
prejudice to the Veteran and no further development is 
required with respect to the duty to notify.  See generally 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the 
rule of prejudicial error in the context of VCAA notice).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service, and other pertinent, treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  Service treatment records are associated 
with the claims file.  The Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned.  Again, as discussed in the part of 
this decision addressing the merits of the Veteran's claim, 
adequate examinations were afforded the Veteran in December 
2005 and February 2009.  

The Board recognizes the Veteran's concerns with the adequacy 
of the VA compensation and pension examinations.  He has 
related that the December 2005 examination was a hostile 
examination and inadequate because the examination was not 
conducted by a doctor.  April 2010 Board hearing transcript 
at 3.  The Veteran related that he was seen for an hour and 
that he did not feel like he was given a fair assessment.  
Id. at 4.  He also expressed dissatisfaction with the 
February 2009 VA compensation and pension examination.  Id. 
at 5.  While the Board recognizes the Veteran's contentions, 
the Board finds that the VA examinations were adequate and 
were conducted by competent medical professionals.  

The December 2005 examination was conducted by a physician's 
assistant.  The Board notes that there is no regulatory or 
statutory requirement that only a physician is competent to 
conduct an examination.  The Board is also aware of VA 
practice is that a physician must sign off on an examination 
conducted by someone other than a physician.  M21-1MR, pt. 
III, subpt. iv, ch.3, sec. D (2007).  The last page of the 
December 2005 report indicates that that the examination had 
been reviewed and approved by the examining physician.  This 
is somewhat ambiguous given that no physician is listed.  

However, even if the December 2005 examination could be said 
to be flawed in that it is not certain that the M21 procedure 
was carried out, an examination was conducted in February 
2009 by a medical doctor, an orthopedic surgeon who commented 
on the earlier report and clearly reviewed the report and 
provided his own examination of the Veteran and report of 
that examination.  As such, the Board finds that VA has met 
its duty to assist the Veteran by providing an adequate 
examination.  Of note, both examination reports indicate that 
sufficient facts and data were relied upon and there is 
nothing to indicate that the examiners did not reliably apply 
reliable medical principles to the facts and data.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 1 (2009) (explaining 
the factors relevant to determining the probity of medical 
examinations).  Additionally, the examiners, particularly the 
orthopedic surgeon, provided clear rationale for the opinions 
rendered.  

The Board is mindful that records from what was known as 
Humana Healthcare were identified by the Veteran.  However, 
the record shows that those records are not available.  The 
Board notes that such has been confirmed by the Veteran and 
no further development is necessary.  April 2010 Board 
hearing transcript at 2.  The Board also notes that although 
the Veteran mentioned that he has applied for Social Security 
benefits, the Veteran related that he was not examined in 
relation to his claims and it was noted that the only records 
the Social Security Administration have are those submitted 
by the VA.  Id. at 8-9.  There is therefore no reason to 
request copies of records that are already associated with 
the claims file.  In light of the above, the Board finds that 
all necessary development has been accomplished.  Neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  "To establish a right to compensation for a 
present disability, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so- 
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service 
connection theory of entitlement.

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  This is also 
a direct service connection theory of entitlement.

Service connection may also be granted on a secondary theory 
of entitlement.  That is, service connection may be granted 
for disability if such disability was caused or aggravated by 
a disease or injury for which service connection has been 
established. 38 C.F.R. § 3.310.  Section 3.310 was amended 
effective October 10, 2006, during the course of the 
appellant's appeal.  Arguably that amendment imposed 
additional burdens on a claimant seeking to show that a 
service connected disability aggravated (as opposed to 
caused) a disability for which service connection had not yet 
been established.  Therefore, the Board will apply the 
version of § 3.310 in place when the Veteran filed his claim, 
a version more favorable to the Veteran, as informed by the 
Veteran Court's decision in Allen v. Brown, 7 Vet. App. 439 
(1995). See Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

Both versions of the regulation provide that (except with 
regard to certain tobacco related claims) disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a) (2005 & 2009).  In Allen, the Veteran's Court held 
that the word disability in 38 U.S.C.A. § 1110 (which § 
3.310(a) implements) includes "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  This then firmly established that the 
service connected disease or injury did not have to cause the 
injury or disease which occurred after service in order to 
establish entitlement to benefits but rather aggravation of 
the post service injury or disease by the service connected 
injury or disease was subject to compensation.

Analysis 

The Veteran contends that he has current low back, bilateral 
hips, bilateral ankle, and right knee disabilities as 
secondary to his left knee osteoarthritis.  Service 
connection has already been established for left knee 
osteoarthritis which was previously evaluated as synovitis of 
the left knee.  After review of the evidence, the Board finds 
against the Veteran's claims.  

Of record is evidence both favorable and unfavorable to the 
Veteran's claims, including expert opinion evidence.  The 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  Greater weight may be placed on 
one examiner's opinion over another depending on factors such 
as whether sufficient facts and data were before the 
particular examiner, the detail and thoroughness of the 
respective opinions, and the reasoning underlying the 
respective opinions.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994); Prejean v. West, 13 Vet. App. 444, 448-9 (2000); 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was afforded a VA compensation and pension 
examination in February 2009.  X-rays of the lumbosacral 
spine showed mild osteoarthritis diffusely.  X-rays of the 
hips revealed very minimal osteoarthritis in the hips, 
otherwise normal.  X-rays of the left knee showed moderate 
osteoarthritis primarily involving the medial compartment.  
The right knee showed similar findings but to slightly lesser 
degree.  X-rays of the left ankle showed mild to moderate 
osteoarthritis of the ankle joint.  The right ankle was 
normal.  Detailed physical examination findings are listed in 
the report but add nothing favorable to the Veteran's claim 
as the findings are essentially normal.  Diagnoses provided 
are as follows:  Service connected osteoarthritis left knee; 
mild osteoarthritis right knee; hips normal exam; 
osteoarthritis, age related, lumbosacral spine; mild to 
moderate osteoarthritis, left ankle; right ankle normal exam.  
Examination in September 2003 revealed degenerative arthritis 
of the bilateral knee.  

During the February 2009 examination, the Veteran reported 
problems with his back, hips, left ankle and right knee.  He 
related that his low back posterior left hip started 
bothering him about seven or eight years ago.  There was no 
particular injury noted.  The Veteran reported that his left 
knee was the limiting factor as far as walking.  It was noted 
that he experienced pain in his posterior left hip area, 
right knee and left ankle with activity, though the left knee 
was by far the worst of the above.  He had no complaints of 
right ankle symptoms.  

In a January 2006 letter Dr. R related that the Veteran had a 
long history of left knee problems.  Dr. R noted that the 
Veteran was disabled because of his left knee and that such 
was causing problems in his low back and ankles.  He reported 
that the Veteran had tibial tendon insufficiency due to his 
left knee condition and lumbosacral strain due to 
compensating for deficits in the left lower extremity.  Dr. R 
noted that it was very clear that the Veteran's left knee 
injury is a service connected injury and that the disability 
that the Veteran suffers now (deformity, pain and arthritis) 
is secondary to that injury and is also contributing to the 
wear and tear of the joints above and below this knee 
including the low back and the ankle (posterior tibial tendon 
insufficiency).  

The Veteran reported in the December 2005 VA compensation and 
pension examination that he believed that he was favoring his 
left knee which caused his right knee torn meniscus several 
years ago.  He further reported left knee increased 
symptomatology more than five years ago and pain deep inside 
the medial joint line which he assumes now caused his left 
lateral foot pain, gluteal buttock pain and low back pain 
secondary to gait and stance changes over time, and of course 
age and body habitus.  The Veteran related that his low back 
pain and bilateral hip pain is actually his left gluteal 
buttock pain.  He denied a past history of treatment for his 
ankles, hips or low back pain.  The Board has considered such 
evidence in conjunction with the record.  

During the Board hearing the Veteran testified that his right 
knee locked at times.  April 2010 Board hearing transcript at 
6.  In response to a question from his representative as to 
whether he wished to add anything about his ankle, back and 
hip the Veteran reported that those joints hurt and had hurt 
when he was younger but since he turned sixty years old his 
knees hurt the most.  Id. at 8.  

Evidence unfavorable to the Veteran's claims is convincing in 
this case and outweighs the evidence favorable to his claims.  
In this regard, the Board notes that service treatment 
records reveal normal lower extremities, feet, and 
spine/other musculoskeletal in May 1962, April 1965 and at 
separation in July 1968.  During these examinations, the 
Veteran also denied arthritis, trick or locked knee and foot 
trouble.  He further denied back trouble in the July 1968 
report of medical history.  In a July 2003 medical 
examination, it was noted that the Veteran was seen for right 
knee pain.  It was noted the he was injured in January 2003 
when he slipped on some ice and twisted his knee.  The 
Veteran related that he did not see a physician for the 
injury but that it slowly worsened.  MRI scan demonstrated 
medial meniscus tear.  While being examined for the left knee 
in September 2003, degenerative arthritis of the bilateral 
knee on X-ray findings symmetric and not associated with 
active duty service or due to service was noted.  In November 
2004, the Veteran was seen for right knee pain.  It was again 
noted that the onset was from when he slipped on ice.  

Examination in December 2005 revealed diagnoses of 
osteoarthritis right knee without subluxation instability, 
bilateral hips age related changes associated with age not 
trauma, age related spondylosis lumbar spine without lower 
extremity radiculopathy and no specific intrinsic 
muscloskeletal problems with the bilateral ankles.  The VA 
examiner opined that, based on current radiographic 
observation, the Veteran's weight, body habitus, genu varum 
biomechanics and age are directly related to his current 
complaints of and soft tissue subjective laymen reports.  The 
VA examiner noted that post service records are silent 
regarding all issues of the lumbar spine, hips, and bilateral 
ankles except for bilateral knees in 2004 and 2005.  The VA 
examiner opined that the Veteran's low back, bilateral hips, 
right knee and bilateral ankles are not due to his left knee 
or service.  The examiner noted that there is nothing in the 
file to justify an award of service connection for the left 
knee at 0 percent in the first place, yet alone assume that 
the later development of the left knee arthritis and all the 
other joint complaints that he is claiming.  The examiner 
noted that the Veteran's separation from service occurred one 
month after knee problems and that on physical examination he 
reported no knee problems.  The examiner stated that it 
sounded like questionable knee synovitis was at best only a 
transient problem and the Veteran did not start bringing up 
knee and multiple joint problems until the 2000s, 30 years 
post service.  

This report goes to onset of the Veteran's back, right knee, 
ankle, and hip conditions as related to his active service 
and any manifestation of those conditions within a year of 
separation from service.  This report also goes to whether 
the claimed disabilities are caused by the Veteran's service 
connected left knee disability.  In that sense the 
examination report is evidence unfavorable to the Veteran's 
claim.  Whether this report provides evidence with regard to 
aggravation of any of these claimed disabilities by the 
Veteran's service connected left knee disability is less 
clear.  

The Board however need not further discuss the December 2005 
examination report as to any aggravation issue because the 
report from the February 2009 examination conducted by an 
orthopedic surgeon is independently sufficient for the Board 
to decide not both the causation question and any aggravation 
question.  

In that February 2009 examination report, the physician 
opined that it was less likely as not that the Veteran's 
back, hips, right knee, and bilateral ankle problem 
complaints are related to the Veteran's service connected 
left knee condition.  It was noted that the opinion was 
reached after a thorough review of the Veteran's history, 
physical and the claims file which included the private 
medical records from Dr. R.  The VA examiner found that the 
evidence in the medical records did not strongly support the 
correlation between the Veterans's left knee disability and 
his other joint complaints.  The examiner noted that the left 
knee pain is the primary contributing factor to altering his 
activities of daily living which limit his walking primarily 
around the house and parking lot.  

Although the physician did not use the word "aggravation" 
in his report, his statement that the Veteran's claimed 
disabilities are not related to his service connected left 
knee disability and his statement that the evidence does not 
strongly support a correlation between his left knee 
disability and the claimed disabilities sufficiently 
addresses both aggravation and causation.  

As between the February 2009 opinion and Dr. R.'s statement, 
the Board finds the explanation in the February 2009 opinion 
to lend more probative weight to that opinion.  Dr. R. stated 
that the Veteran's left knee condition contributed to the 
wear and tear of the joints above and below the knee, and, 
although Dr. R. referred to lumbosacral strain and swelling 
and tenderness along the left tibial tendon, none of the 
clinical records from Dr. R. indicate any findings in this 
regard.  Additionally, VA outpatient treatment records and 
the examination findings from 2005 and 2009 make no mention 
of lumbosacral strain or left tibial tendon problems.  In 
short, the February 2009 examiner's opinion is consistent 
with the clinical records while Dr. R.'s is not.  The Board 
finds that the VA examination reports, particularly the 
February 2009 report, are therefore to be afforded greater 
weight than the evidence from Dr. R.  

The Board has considered the Veteran's statements regarding 
onset and continuity of his symptoms, but finds that his 
reports are outweighed by other evidence of record.  Service 
treatment records are devoid of any diagnoses, treatment or 
complaints for the low back, right knee, hips or left ankle 
and there is no medical evidence directly relating these 
disabilities to service.  The Board notes that post service 
treatment records show that the Veteran was injured in 
January 2003 when he slipped on some ice and twisted his 
knee.  Also, the Board notes that the Veteran's low back and 
bilateral hips complaints have been attributed to age.  
Furthermore, the December 2005 VA examiner opined that the 
Veteran's low back, bilateral hips, bilateral ankles, and 
right knee problems are not due to his left knee or service 
and the February 2009 VA examiner opined that it was less 
likely as not that the Veteran's back, hips, right knee and 
bilateral ankle problem complaints are related to the 
Veteran's service connected left knee condition.  

To the extent that the Veteran offers more than his 
observations of his symptoms, including onset, his statements 
are not competent evidence as to whether his left knee 
disability causes or aggravates the conditions for which he 
now seeks additional VA compensation benefits.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent 
to provide evidence as to more complex medical questions).  
Even persons with the credentials of experts are in 
disagreement as to this matter in this case.  This leads the 
Board to the conclusion that the question of whether his left 
knee disability caused or has aggravated any condition of his 
low back, bilateral hip, right knee and left ankle are 
medical questions too complex to be subject to opinion 
evidence of a layperson.  

In summary, the preponderance of the evidence is against a 
finding that the Veteran's current right knee, back, hips, 
and left ankle pathology had onset during his active service, 
manifested within one year of separation from active service 
or are directly related to his active service.  As the 
preponderance of the evidence shows that he has no pathology 
of his right ankle the evidence is against a grant of 
benefits on a direct service connection basis.  Additionally, 
the preponderance of the evidence is against a finding that 
his left knee disability has caused or aggravated the 
pathology of his left ankle, right knee, or back, or caused 
or aggravated symptoms involving any of those joints or his 
right ankle.  Hence, the appeal must be denied.  The evidence 
in this case does not approach an even balance so there is no 
reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2009).


ORDER

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.  

Service connection for a right knee disability is denied.  

Service connection for a  bilateral ankle disability is 
denied.  


REMAND

In a December 2006 rating decision the RO granted service 
connection for tinnitus and a bilateral hearing loss 
disability, and increased the disability ratings assigned for 
left knee osteoarthritis and right shoulder osteoarthritis to 
10 percent and 30 percent respectively.  In February 2007 the 
Veteran submitted statement to VA indicating that he wished 
to appeal the decision.  His statement indicates an appeal as 
to the ratings assigned for each of these four disabilities.  

The RO has not issued a statement of the case as to these 
issues.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pursuant to 
the Veteran's notice of disagreement with 
the ratings assigned in the December 2006 
rating decision for tinnitus, a bilateral 
hearing loss disability, left knee 
osteoarthritis, and right shoulder 
osteoarthritis.  The Veteran is advised that 
a timely substantive appeal will be 
necessary to perfect the appeal to the Board 
concerning these issues . 38 C.F.R. § 
20.302(b) (2009).  Then, only if the appeal 
is timely perfected, the issues are to be 
returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


